SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

321
CAF 12-01823
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF MAKAYLA S.
---------------------------------------------
STEUBEN COUNTY DEPARTMENT OF SOCIAL SERVICES,      MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

ALECIA P., RESPONDENT-APPELLANT,
AND DAVID S., RESPONDENT.


CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-APPELLANT.

MICHELLE COOKE, BATH, FOR PETITIONER-RESPONDENT.

CHRISTINE M. VALKENBURGH, ATTORNEY FOR THE CHILD, BATH.


     Appeal from an order of the Family Court, Steuben County
(Marianne Furfure, A.J.), entered September 25, 2012 in a proceeding
pursuant to Social Services Law § 384-b. The order, among other
things, transferred guardianship and custody of the subject child to
petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Social Services Law §
384-b, respondent mother appeals from an order that, inter alia,
terminated her parental rights with respect to the subject child and
ordered that the child be freed for adoption. We reject the mother’s
contention that Family Court erred in finding that the child is a
permanently neglected child and in terminating the mother’s parental
rights with respect to her. “Petitioner met its burden of
establishing by clear and convincing evidence that it made diligent
efforts to encourage and strengthen the relationship between the
mother and [the child] by providing ‘services and other assistance
aimed at ameliorating or resolving the problems preventing [the
child’s] return to [the mother’s] care’ . . . , and that the mother
failed substantially and continuously to plan for the future of the
child although physically and financially able to do so . . . Although
the mother participated in the services offered by petitioner, she did
not successfully address or gain insight into the problems that led to
the removal of the child and continued to prevent the child’s safe
return” (Matter of Giovanni K., 62 AD3d 1242, 1243, lv denied 12 NY3d
715; see § 384-b [7] [a]; cf. Matter of Olivia L., 41 AD3d 1226, 1226-
1227). Contrary to the mother’s further contention, the court
properly denied her request for a suspended judgment (see Matter of
                                 -2-                           321
                                                         CAF 12-01823

Lilliana G. [Orena G.], 104 AD3d 1224, 1225; Matter of Dahmani M.
[Jana M.], 104 AD3d 1245, 1246).




Entered:   March 21, 2014                      Frances E. Cafarell
                                               Clerk of the Court